Citation Nr: 1536115	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-18 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to herbicide exposure and as secondary to service-connected disability.  

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a deviated septum.

4.  Entitlement to service connection for myotonic dystrophy type 2, claimed as Parkinson's disease including hand tremors.  

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to a rating greater than 10 percent for post-operative left knee meniscectomy with degenerative changes.

7.  Entitlement to an initial compensable rating for hearing loss.

8.  Entitlement to an initial rating greater than 50 percent for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)) (previously claimed as acquired psychiatric disorder).  

9.  Entitlement to an effective date prior to July 29, 2011 for the grant of service connection for anxiety disorder, not otherwise specified.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 27, 2012.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2012, a Decision Review Officer (DRO) hearing was held.  A March 2014 informal conference report shows that the Veteran reported for a DRO hearing on the anxiety disorder issue, but decided to cancel.  

In August 2014, the appeal was remanded for a Board hearing.  In May 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The Veteran's most recent representative revoked representation in July 2014.  In March 2015, the Veteran submitted a copy of an October 2012 Durable Power of Attorney in favor of his spouse.  This does not serve to appoint the spouse as his representative for VA purposes.  See 38 C.F.R. § 14.630 (Authorization for a particular claim).  At this time, the Board does not recognize any representative.  The Board notes, however, that the Veteran has submitted a completed Authorization to Disclose Personal Information to a Third Party (VA Form 21-0845) allowing ongoing disclosure of information to his wife.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.   

The issues of entitlement to service connection for myotonic dystrophy type 2 (claimed as Parkinson's disease), increased ratings for left knee disability and for anxiety disorder, and entitlement to TDIU prior to March 27, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides; PVD is not presumptively associated with herbicide exposure.

2.  The preponderance of the evidence is against finding that the Veteran's PVD is related to active service, to include herbicide exposure; or, that such is proximately due to or aggravated by service-connected disability.  

3.  The preponderance of the evidence is against finding that the Veteran's deviated septum is related to active service or events therein.  

4.  The preponderance of the evidence is against finding that the Veteran's sleep apnea is related to service or is proximately due to or aggravated by service-connected disability.  

5.  The preponderance of the evidence is against finding that the Veteran currently has a TBI or residuals thereof related to active service.  

6.  Objective testing during the appeal period shows the Veteran has no worse than level II hearing in both ears.  

7.  On July 29, 2011, the RO received a claim of entitlement to service connection for an acquired psychiatric disorder; there are no communications or other evidence prior to this date that could be construed as a claim for service connection.  


CONCLUSIONS OF LAW

1.  PVD was not incurred in service, may not be presumed to have been incurred in or aggravated by service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.310 (2015).  

2.  A deviated septum was not incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  Sleep apnea was not incurred during service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

4.  A TBI, or residuals thereof, was not incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

5.  The criteria for an initial compensable rating for hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

6.  The criteria for an effective date prior to July 29, 2011, for the grant of service connection for anxiety disorder, not otherwise specified, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2009, December 2009, May 2011, and November 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The hearing loss evaluation and earlier effective date issues are downstream in that they arose following the initial grant of service connection and additional notice is not required.  Notwithstanding, a January 2013 letter notified the Veteran of the evidence necessary to substantiate a claim for an increased rating for hearing loss.  The issues decided herein were most recently readjudicated in April 2013.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical records, and private medical records.  Information in the claims folder indicates the Veteran is receiving benefits from the Social Security Administration (SSA).  The Veteran has not identified these records as relevant and they appear to be based on retirement age.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided a VA examination in March 2013 to address the etiology of his PVD.  The Board acknowledges that a specific opinion was not provided regarding whether the disorder is secondary to service-connected left knee disability.  Other than the Veteran's unsubstantiated lay assertions, there is no indication the two are related and additional opinion is not required.  

The Board acknowledges that the Veteran was not provided examinations to address the etiology of claimed deviated septum, sleep apnea, and TBI.  On review, the record contains evidence sufficient to decide these issues.  Additionally, and as discussed below, the Board does not find credible evidence of the claimed in-service injuries and the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided three VA audiometric examinations during the appeal period and he was given the chance to describe the effects of his disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On review, the examinations are adequate and additional examination is not needed.  

The Board acknowledges the Veteran's recent testimony that he got new hearing aids about a year ago.  The Veteran has not asserted that he underwent testing at that time that would include findings adequate for rating purposes and the Board does not find it necessary to obtain these records.

The Veteran had the opportunity to provide testimony and argument at a DRO hearing and at a Board videoconference hearing.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.



Analysis

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The current list of diseases is found at 38 C.F.R. § 3.309(e).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

A Veteran or other lay person is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  "Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno at 469).  In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

	i. Peripheral vascular disease

In February 2010, the RO denied service connection for PVD.  The Veteran disagreed with the decision and perfected this appeal.  The Veteran contends that this condition is due to herbicide exposure (to include chemical exposure when an ammunition dump blew up), and/or is secondary to his service-connected left knee disability.  

Service treatment records do not show complaints or treatment related to PVD and on discharge examination in August 1969, the Veteran's vascular system and lower extremities were reported as normal on clinical evaluation.  

The Veteran underwent a VA ischemic heart disease examination in January 2010.  The examiner noted a history of PVD status post aortobifemoral bypass graft in 1991 and a right femoral pseudoaneurysm in approximately 2005.  Diagnosis included significant PVD history/treatment and long smoking history as likely as not the cause of Veteran's functional limitations and unlikely related to coronary artery disease.  

In support of his claim, the Veteran submitted a January 2010 statement from his private physician, Dr. P.D.  The physician stated that the Veteran had been his patient since 1991 and was diagnosed at an extremely young age with both peripheral artery disease (PAD) and subsequent coronary artery disease (CAD).  The physician cited studies showing an increased chance of developing ischemic heart disease for Vietnam veterans exposed to Agent Orange.  He noted that the Veteran was exposed to Agent Orange.  Further, that the Veteran was just recently made aware of the correlation between his early onset of PAD and CAD and Agent Orange exposure.  It was his professional opinion that the association between the Veteran's exposure and his resulting CAD should be further investigated and strongly considered.  

In a June 2011 statement, Dr. P.D. stated that there had been some recent research that disclosed an association between cardiovascular disease and PVD and Agent Orange exposure.  He further stated "[i]t is clear that this is one of the risk factors that most likely attributed to his [PVD], both his ongoing femoral-popliteal disease and his previous aortoiliac disease."  

The Veteran underwent a VA artery and vein condition examination in March 2013.  The examiner stated that the PVD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:

[Service treatment records] do not document [PVD].  Although the veteran presented letters written in 2011 from his previous treating medical providers stating that there was recent research disclosing an association between PVD and exposure to Agent Orange, my review of the current medical literature does not confirm this.  To date I have not encountered objective and reliable scientific evidence that shows a positive association between PVD and Agent Orange.  The VA itself has not determined that a positive association exists.  My review of reliable medical literature does show there is evidence based data that smoking and hyperlipidemia are risk factors that favor the development of PVD.  The veteran has both of these risk factors.  Therefore, the veteran's PVD is not caused by or a result of Agent Orange and is most likely caused by or a result of his longstanding smoking and hyperlipidemia.  

Personnel records show the Veteran served in Vietnam during the Vietnam era and Agent Orange exposure is presumed.  PVD, however, is not a disease presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Indeed, the regulations make it clear that "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note (2) (emphasis added).  Thus, service connection on a presumptive basis as due to herbicide exposure is not warranted.  

Notwithstanding, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As concerns direct service connection, the preponderance of the evidence is against finding that PVD manifested during service or is otherwise related to service, to include as due to herbicide exposure.  In making this determination, the Board acknowledges the statements submitted by Dr. P.D., but finds the March 2013 VA opinion more probative.  

First, the private statements appear to rely on medical research showing a correlation between Agent Orange and CAD.  VA recognizes ischemic heart disease as a disease presumptively associated with Agent Orange exposure and the Veteran is currently receiving a 100 percent rating for CAD.  The June 2011 statement notes "recent research" regarding Agent Orange and PVD, but does not cite to any specific scientific literature.  Second, the VA opinion is based on a review of the claims folder, to include the private medical statements, and is supported by extensive rationale, to include consideration of alternate etiology (smoking).  

The Veteran and his spouse are adamant that PVD is related to in-service herbicide exposure.  The Board has considered their contentions, but does not find them competent to provide a nexus opinion.  That is, there is no evidence that either of them have the requisite medical expertise or training to provide an opinion on any causal relationship between Agent Orange and PVD.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As concerns secondary service connection, at the March 2012 DRO hearing, the Veteran asserted that crossing his legs to relieve the pain in his left knee worsened his PVD.  The Board acknowledges this contention.  However, to the extent the Veteran is asserting that his PVD is caused or aggravated by his left knee disability, the Board again finds that he is not competent as such is a medical question.  See Woehlaert.  The record simply does not contain probative evidence relating the Veteran's PVD to service-connected left knee disability.  Additionally, and although not specifically claimed, the Board notes that evidence of record does not relate the Veteran's PVD to service-connected CAD.

The Board has considered applicable service connection theories, to include on a presumptive, direct and secondary basis.  The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  

	ii. Deviated septum

In December 2009, the RO denied service connection for a deviated septum.  The Veteran disagreed with the decision and perfected this appeal.  

VA records dated in December 2012 note a deviated septum with total occlusion via the left nostril.  Thus, the Board concedes a current disability.  

Regarding whether there was an event or injury during service, in various statements and testimony, the Veteran reported that while in Vietnam during the Tet offensive, an ammunition dump blew up.  He stated that he was thrown out of a jeep and hit his nose with a rifle.  He further stated that he did not have a deviated septum prior to the explosion.  

To the extent the Veteran asserts that 38 U.S.C.A. § 1154(b) (the combat presumption) applies, the Board finds that it does not.  The Veteran's military occupational specialty (MOS) was disbursing clerk and he was not awarded any medals conclusively establishing combat participation.  The overall evidence does not support a finding of combat.  

Notwithstanding, the Veteran is competent to report that he was thrown from a jeep and hit his nose with a rifle.  See Layno.  On review, however, the Board does not find the Veteran's reports as to an in-service nose injury resulting in a current disability of a deviated septum credible.  In making this determination, the Board notes that service treatment records are negative for any complaints or findings related to a nose injury.  The Board though is not relying solely on the absence of in-service treatment records corroborating the injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Rather, the Board relies on the Veteran's affirmative statements on the report of medical history provided at separation in August 1969.  At that time, he specifically denied having or having had any nose trouble.  Additionally, the Veteran responded "no" to the question "[h]ave you ever had any illness or injury other than those already noted?"  The Board finds the Veteran's statements at separation more probative than those provided years after discharge.  

Even assuming, without conceding, that the Veteran injured his nose during service in Vietnam, the overall evidence shows that any such injury was acute and transitory and resolved without residuals.  Indeed, the Veteran's nose was reported as normal on clinical evaluation at separation and a deviated septum is not shown for many years following discharge from service.  

To the extent the Veteran asserts any current deviated septum is related to military service, he is not competent to provide an etiology opinion in this matter.  See Woehlaert.

The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.

	iii. Sleep apnea

In November 2011, the RO denied service connection for sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

VA records show the Veteran underwent a diagnostic polysomnogram in March 2012, which showed laboratory confirmation of obstructive sleep apnea, worse in the supine position.  Thus, the Board concedes current disability.  

Service treatment records do not show complaints or findings related to sleep apnea.  On report of medical history completed at separation in August 1969, the Veteran denied frequent trouble sleeping and no respiratory abnormalities were noted on clinical evaluation.  

Review of the record does not show objective evidence of sleep apnea or related symptoms for many years following discharge and the preponderance of the evidence is against finding that sleep apnea is related to active service or events therein.  

At the May 2015 videoconference hearing, the Veteran essentially argued that his sleep apnea was due to his deviated septum.  As set forth, service connection for a deviated septum is denied herein.  Accordingly, there is no basis for secondary service connection.  38 C.F.R. § 3.310.  

The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  

	iv. Residuals of TBI

In February 2012, the RO denied service connection for TBI, to include memory loss and past recurring headaches.  The Veteran disagreed with the decision and perfected this appeal.  

In various statements and testimony, the Veteran reported that an ammunition dump exploded during the Tet offensive and he was physically thrown from a jeep and suffered a blow to the head.  He is essentially claiming any and all residuals of the alleged TBI and the Board has rephrased the issue to reflect this.  

The Veteran is competent to report that he suffered a head injury during service.  The overall evidence, however, does not support his statements and the Board does not find his reports as to an in-service TBI credible.  In making this determination, the Board notes that service treatment records are negative for any complaints or findings related to a TBI.  As above, the Board is not relying solely on the absence of in-service treatment records corroborating the claimed injury.  See Buchanan.  Rather, the Board relies on the Veteran's affirmative statements on the report of medical history provided at separation in August 1969.  At that time, the Veteran specifically denied a history of head injury, loss of memory or amnesia, or periods of unconsciousness and his head and neurologic systems were reported as normal on the corresponding clinical evaluation.  The Board finds the Veteran's statements at separation more probative than those provided years after discharge.  

Even assuming, without conceding, that the Veteran injured his head during service, the claim still fails as evidence of record does not show a current diagnosis of TBI or residuals thereof.  See Brammer.  

The Veteran underwent a VA general medical examination in October 2011.  At that time, a thorough medical history was documented.  As to any neurological conditions, the examiner did not note a TBI.  

The Veteran underwent VA neuro psych testing in July 2012.  At that time, he reported multiple medical issues to include one potential TBI.  He stated that in 1968 during the Vietnam war, he sustained a mild TBI when he was thrown from his jeep during an explosion at an ammunition dump.  He reported that he lost consciousness for a few minutes and was disoriented for up to one day.  He denied any posttraumatic amnesia or subsequent cognitive sequelae from the event.  Following interview and testing, the Veteran's profile was consistent with the presence of a mild cognitive impairment (MCI), which is a diagnostic entity that suggests a degree of cognitive decline that can be an early indicator of a primary neurodegenerative process.  A diagnosis of TBI was not shown.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Increased rating

In November 2011, the RO granted service connection for hearing loss and assigned a noncompensable rating effective August 26, 2011.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b). Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Veteran underwent a VA examination in August 2011.  At that time, he noted difficulty hearing in background noise and stated that restaurant situations were particularly difficult.  He noted that he did not have difficulty hearing at his current place of employment because he mostly worked alone.  On physical examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
60
LEFT
15
20
25
60
65

Puretone threshold average was 36 in the right ear and 42 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Speech discrimination testing using the Maryland CNC was 100 percent in both ears.  Pursuant to the rating schedule, the Veteran had level I hearing bilaterally, which corresponds to a noncompensable rating.  

On VA examination in January 2013, the Veteran reported difficulty hearing in all listening environments and perceived his left ear to be worse than the right.  On physical examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
60
55
LEFT
20
30
35
65
60

Puretone threshold average was 42 in the right ear and 48 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Speech discrimination testing using the Maryland CNC was 96 percent in the right ear and 94 percent in the left ear.  Pursuant to the rating schedule, the Veteran had level I hearing in both ears, which corresponds to a noncompensable rating.  

The Veteran most recently underwent a VA examination in November 2013.  He reported that his hearing loss caused him difficulty in background noise.  On physical examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
60
65
LEFT
20
20
30
40
70

Puretone threshold average was 48 in the right ear and 40 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Speech discrimination testing using the Maryland CNC was 88 percent in both ears.  Pursuant to the rating schedule, the Veteran had level II hearing in both ears, which corresponds to a noncompensable rating.  

On review, the criteria for a compensable rating are not met at any time during the appeal period and staged ratings are not warranted.  See Fenderson.  In making this determination, the Board acknowledges the Veteran's statements as well as the lay statements of record attesting to his hearing loss difficulties, such as not being able to hear in a room full of people, interrupting others, and that he appears to be yelling.  While the Veteran is competent to report his perceived difficulties and lay persons are competent to report their observations, these subjective reports fail to outweigh the objective test results as set forth above.  Accordingly, the claim is denied.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the Veteran's hearing impairment, to include consideration of puretone threshold average and speech discrimination testing.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to hearing loss, the Veteran is service-connected for coronary artery disease, anxiety disorder, left knee disability, and tinnitus.  The only increased rating issue currently being decided is for the evaluation of service-connected hearing loss.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

The issue of entitlement to TDIU prior to March 27, 2012 is discussed below and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

Effective date

In February 2012, the RO granted service connection for anxiety disorder, not otherwise specified (claimed as PTSD) (previously claimed as acquired psychiatric disorder) and assigned a noncompensable rating effective December 8, 2011.  The Veteran disagreed with the decision. 

In April 2013, the RO determined that there was a clear and unmistakable error in the effective date.  An earlier date of July 29, 2011 was assigned with an initial 50 percent rating.  The April 2013 statement of the case phrases the issue as entitlement to an increased evaluation, but the reasons and bases includes a discussion as to the effective date.  The Veteran filed a timely Form 9 and under these circumstances, the Board accepts jurisdiction of the effective date issue.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2015).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2015).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

Review of the claims folder shows that in July 2011, the Veteran's then representative submitted a claim for compensation benefits, to include service connection for an acquired psychiatric condition.  This statement was received by the RO on July 29, 2011.  

In determining whether the Veteran is entitled to an earlier effective date for service connection, the Board must consider whether he filed a claim for a psychiatric disorder prior to July 2011.  On review, there are no communications or other evidence prior to this date that could be construed as indicating an intent to seek or apply for service connection for a psychiatric disorder.  

The Board observes that an original VA Form 21-526 was received in February 1972, but it did not include a claim for a psychiatric disorder.  The next claim was not received until October 2009 and included service connection for hearing loss and a deviated septum.  In November 2009, the Veteran submitted a claim for service connection for a heart disorder, PVD, and for an increased rating for the knee.  

At the videoconference hearing, the Veteran testified that he had been receiving VA treatment for anxiety since 2008 and that the condition had existed prior to that.  His wife testified that his symptoms (PTSD, anxiety, etc.) were decades old.  The Veteran further stated that he was not sure if they filed a claim for anxiety before July 2011, but he did not think he did.  The Board acknowledges the reports that the Veteran's anxiety is longstanding and does not dispute this; however, it is bound by applicable laws and regulations.  A claim for service connection for a psychiatric disorder was not received prior to July 2011 and thus, there is simply no legal basis for assigning an earlier effective date.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  The claim must be denied.  


ORDER

Service connection for PVD, to include as due to herbicide exposure and as secondary to service-connected disability, is denied.  

Service connection for a deviated septum is denied.

Service connection for sleep apnea, to include as secondary to a deviated septum, is denied.  

Service connection for residuals of a TBI is denied.  

An initial compensable rating for hearing loss is denied.  

An effective date prior to July 29, 2011 for the grant of service connection for anxiety disorder, not otherwise specified, is denied.  
REMAND

As to all claims remanded, updated VA medical records should be requested.  See 38 C.F.R. § 3.159(c)(2).

Service connection

In November 2011, the RO denied service connection for Parkinson's disease, to include hand tremors.  The Veteran disagreed with the decision and perfected this appeal.  

A review of the record shows that the Veteran does not have a diagnosis of Parkinson's disease.  At the May 2015 videoconference hearing, however, he clarified that Parkinson's disease was ruled out and that the symptoms he was claiming (hand tremors, etc.) were recently diagnosed as myotonic dystrophy type 2.  The Veteran's spouse argued that Parkinson's and myotonic dystrophy are similar.  Under these circumstances, the Board has rephrased the appeal issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In various statements, the Veteran and his spouse suggest that the condition was caused by VA overprescribing a statin medication (Simvastatin).  In the February 2012 notice of disagreement, the Veteran reported that they had initiated a tort claim.  It is unclear whether the Veteran wishes to seek compensation pursuant to 38 U.S.C.A. § 1151 (West 2014).  If he wishes to pursue such a claim, he must notify the RO.  Regardless, to the extent the medication was prescribed for a service-connected condition (ischemic heart disease) an opinion is needed as to secondary service connection.  

At the March 2012 DRO hearing, the Veteran testified that he thought his condition was due to Agent Orange or TBI.  As discussed, the claim for TBI is denied herein.  As concerns Agent Orange, the Veteran testified that a VA physician stated this could have contributed to his condition.  Under these circumstances, the Board finds an opinion is needed regarding any relationship to herbicide exposure.  See McLendon.

Increased ratings

	i. Left knee

In February 2010, the RO continued a 10 percent rating for left knee post-operative meniscectomy with degenerative changes.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran most recently underwent a VA examination to determine the severity of his left knee disability in March 2013.  At the May 2015 videoconference hearing, the Veteran testified that he was experiencing more instability in the knee, his knee gives out, and he has painful and decreased movement.  Given the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).  

	ii. Anxiety disorder, not otherwise specified

In February 2012, the RO granted service connection for anxiety disorder, not otherwise specified, and assigned a noncompensable rating effective December 8, 2011.  The Veteran subsequently disagreed with the assigned rating.  In April 2013, the RO determined that there was a clear and unmistakable error in the effective date and they assigned an earlier date of July 29, 2011 with an initial 50 percent rating.  The Veteran contends that the currently assigned rating does not adequately reflect the severity of his disability.  

At the May 2015 videoconference hearing, the Veteran testified that he sees his VA physician for psychiatric treatment approximately every 2-3 months.  These records should be obtained.  

The Veteran also testified as to continued anger problems and difficulty concentrating.  The Veteran underwent a VA examination to address the nature and severity of his anxiety disorder in January 2012.  Considering the Veteran's contentions as well as the length of time since the last examination, a current examination is warranted.  See 38 C.F.R. § 3.327; Green.  

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 -09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was originally certified to the Board in July 2014 and subsequently remanded.  Under these circumstances, the provisions of DSM-IV remain for application.  

TDIU prior to March 27, 2012

In July 2011, the Veteran submitted a claim of entitlement to TDIU.  In November 2011, the RO denied the claim.  The Veteran disagreed with the decision and perfected this appeal.  In February 2013, the RO increased the rating for service-connected heart disease to 100 percent effective March 27, 2012.  Special monthly compensation (SMC) at the housebound rate has also been assigned from this date.  

In the April 2013 statement of the case, the RO determined that the TDIU issue was moot beginning March 27, 2012 (the date of a single 100 percent schedular rating and SMC award) and limited the appeal issue to the period prior to March 27, 2012.  Under the circumstances of this case, the Board agrees that the issue is moot as of that date.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

At the March 2012 DRO hearing, the Veteran testified that he last worked a couple of years ago.  On review, the claims folder contains only general information as to the Veteran's employment and education history.  Specific information regarding this is relevant to the claim and should be obtained.  Additionally, the TDIU issue is inextricably intertwined with the other issues remanded herein and is deferred pending completion of the requested development.  See Harris v. Derwinski¸ 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records from the West Haven VA Medical Center for the period from April 2013 to the present.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of myotonic dystrophy type 2, claimed as Parkinson's disease.  The electronic claims folder must be available for review.

The examiner is asked to address whether Simvastatin was prescribed for a service-connected disability (i.e., ischemic heart disease).  If so, the examiner should indicate whether the myotonic dystrophy type 2 is at least as likely as not proximately due to or aggravated (permanently worsened) by statin use.  If aggravation is found, the examiner is requested to provide a baseline level of disability.

The examiner is also asked to address whether the myotonic dystrophy type 2 is at least as likely as not related to active service or events therein, to include his presumed exposure to Agent Orange.  The examiner is advised that service connection for myotonic dystrophy type 2 can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not specifically listed as a presumptive condition associated with herbicide exposure.  The examiner must provide a complete rationale for any opinion offered.   

3.  Schedule the Veteran for a VA joints examination to determine the nature and severity of service-connected left knee disability.  The electronic claims folder must be available for review.  In accordance with the latest worksheet for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of left knee disability.  A complete rationale must be provided for any opinion offered.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of service-connected anxiety disorder.  The electronic claims folder must be available for review.  The examiner is requested to apply the provisions of DSM-IV and is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of service-connected psychiatric disability.  A complete rationale must be provided for any opinion offered.  

5.  Contact the Veteran and request that he complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, or that he otherwise identify his employment and education history.  

6.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for myotonic dystrophy type 2, claimed as Parkinson's disease; entitlement to increased ratings for left knee disability and for anxiety disorder; and entitlement to TDIU prior to March 27, 2012.  As concerns the left knee, consider whether separate ratings are warranted based on instability and limitation of motion.  If the benefits sought on appeal are denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


